       Case 1:20-cv-02371-JPC-BCM Document 34 Filed 10/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                  10/02/2020
KELCEY DEPTULA                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-2371 (JPC) (BCM)
                  -v-                                                  :
                                                                       :        NOTICE OF
JONATHAN ROSEN, CERAMICA DE ESPANA                                     :      REASSIGNMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. Any currently scheduled conference or oral argument before this Court is adjourned

pending further order of this Court, but any conference or oral argument before the Magistrate Judge

will proceed as ordered. All counsel must familiarize themselves with the Court’s Individual

Rules, which are available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        In accordance with the Court’s Individual Rules and Practices for Civil Cases, requests for

extensions or adjournment may be made only by letter-motion filed on ECF and must be received

at least 48 hours (i.e., two business days) before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests

were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given

by opposing counsel for refusing to consent.
     Case 1:20-cv-02371-JPC-BCM Document 34 Filed 10/02/20 Page 2 of 2


      SO ORDERED.

Dated: October 2, 2020                   __________________________________
       New York, New York                        JOHN P. CRONAN
                                                 United States District Judge




                                     2
